By the Court.

Warner, J.
delivering the opinion.
[1.] In this case, the Sheriff of Baker shows no legal authority to retain the proceeds of the defendant’s property in his hands. The warrant under which the defendant was arrested, contained no directions to the arresting officer to seize the property of the defendant, as provided by the Act of 1816. Cobb’s N. Dig. 857.
The consent of the defendant that the property should be sold and the proceeds of the sale be held instead of the property, did not divest the defendant’s title to the money.
The arresting officer, so far as the record shows, had the possession of the defendant’s property, without the authority of law, an d the defendant’s consent that the property should be converted into money, confers no better title to the proceeds of the sale than he had to the property. The money might have been sub*130jected to the payment ofthe costs after the conviction of the defendant, by entering up judgment therefor, accordingto the provisions of the Acts of 1820 and 1830, as was ruled by this Court, in Peters vs. The State of Georgia, 9 Ga. R. 109. Such judgment, or the execution issued thereon, would doubtless have conferred sufficient authority upon the Sheriff, to have retained the money from the time such judgment or execution was placed in his hands; or so much thereof, as would have been sufficient to pay the costs of the prosecution.
Let the judgment of the Court below be reversed.